JONES, Presiding Judge.
This is an original action in habeas corpus by Elmer Dorsey wherein he seeks to secure his release from confinement in the penitentiary. The verified petition alleges that petitioner entered a plea of guilty to the crime of rape in the first degree in the District Court of Tulsa County on October 13, 1953, and was sentenced to serve 26 years in the penitentiary.
It was further alleged that petitioner was induced to plead guilty by his counsel under duress of fear, threats and coercion to the crime of rape in the first degree whereas if the case had proceeded to trial the facts would have constituted only the crime of rape in the second degree.
The scope of review on habeas corpus is limited to an examination of the jurisdiction of the court whose judgment of conviction is challenged. Ex parte Merton, 89 Okl.Cr. 76, 205 P.2d 340.
According to the allegations of the petition the petitioner has been confined in the penitentiary for two and one-half years and this is the first time that the judgment of conviction has been challenged. To determine the factual question as to whether the alleged crime was rape in the first degree or rape in the second degree would require a complete hearing as to all the facts surrounding the alleged crime. The trial court had jurisdiction of the subject matter, jurisdiction of the accused and jurisdiction to pronounce the particular judgment which was rendered. Defendant appeared with his counsel and voluntarily entered a plea of guilty.
The writ is denied.
BRETT and POWELL, JJ., concur.